ACCEPTED
                                                                                                         06-16-00063-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                   6/30/2016 11:45:50 AM
                                                                                                        DEBBIE AUTREY
                                                                                                                  CLERK

                                        NO. 06-16-00063

 STATE OF TEXAS                                  §     IN THE                      FILED IN
                                                 §                          6th COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
 VS.                                             §     6TH COURT
                                                                            6/30/2016 11:45:50 AM
                                                 §
                                                                                 DEBBIE AUTREY
 ANTHONY JOHN LIBERTO                            §     OF APPEALS                    Clerk



              MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

          Now comes ANTHONY JOHN LIBERTO, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief, pursuant to Rule

38.6 of the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 13TH Judicial District Court of Navarro County, Texas.

2.     The case below was styled the STATE OF TEXAS vs. ANTHONY JOHN

LIBERTO, and numbered D3945.

3.     Appellant was convicted of Theft Over $1500.

4.     Appellant was assessed a sentence of 13 months TDC on 3/30/16.

5.     Notice of appeal was given on 3/31/16..

6.     The clerk's record was filed on 5/27/16; the reporter's record was filed on 5/27/16.

7.     The appellate brief was due on 6/27/16.

8.     Appellant requests an extension of time of 30 days from the due date, i.e. 7/27/16.

9.     No previous extensions to file the brief has been received in this cause.

10.    Defendant is currently incarcerated.

11.    Appellant relies on the following facts as good cause for the requested extension:
Appellant’s Counsel is self-employed and a sole practitioner. Appellant’s Counsel is also a full

time professor at Navarro College. Due to counsel’s case load and other work and personal

obligations, counsel did not have adequate time to research and prepare the issues in this case

within the 30 day period. Counsel was working on two other briefs being filed with the courts this

week including Ipina v. State, 10-16-00052, and Crenshaw v. State, 06-16-00061.

   WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion To Extend Time to File Appellant's Brief, and for such other and further relief as the

Court may deem appropriate.

                                             Respectfully submitted,
                                             Damara H. Watkins
                                             Attorney at Law
                                             1541 Princeton Dr.
                                             Corsicana, TX 75110
                                             Tel: (903) 641-2595
                                             Fax: (903) 872-6456

                                             By: /s/
                                                Damara H. Watkins
                                                State Bar No. 00787740
                                                Attorney for ANTHONY JOHN LIBERTO

                                CERTIFICATE OF SERVICE

This is to certify that on June 29, 2016, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Navarro County, Navarro County

Courthouse, 300 W. 3rd Ave., Corsicana, Texas, by electronic service.

                                             /s/
                                             Damara H. Watkins